IN THE
                        TENTH COURT OF APPEALS

                   No. 10-15-00328-CR; No. 10-15-00329-CR
                   No. 10-15-00330-CR; No. 10-15-00331-CR
                   No. 10-15-00332-CR; No. 10-15-00333-CR
                   No. 10-15-00334-CR; No. 10-15-00335-CR
                   No. 10-15-00336-CR; No. 10-15-00337-CR

WILLIAM MCINTOSH,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                       From the 40th District Court
                           Ellis County, Texas
     Trial Court Nos. 20084CR, 20085CR, 20086CR, 20087CR, 20379CR,
            20380CR, 20381CR, 20382CR, 20383CR, and 20384CR


                         MEMORANDUM OPINION


      William Arthur McIntosh appeals the trial court’s denial of McIntosh’s “First

Motion for Appointment of Counsel, for Habeas Corpus, Under Texas Fair Defense Act,

Article 1.051 V.A.C.C.P.” in ten separate cases. No law authorizes an appeal from such
a motion in a criminal case. See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App.

2008) (standard for determining jurisdiction is not whether appeal is precluded by law,

but whether appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex.

App.—Waco 2002, no pet.) (stating that court has jurisdiction over criminal appeals

only when expressly granted by law). See also McIntosh v. State, 2015 Tex. App. LEXIS

2183 (Tex. App.—Waco Mar. 5, 2015, no pet.) (same).

        We have no jurisdiction of these appeals.                    Accordingly, these appeals are

dismissed.1

                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed October 15, 2015
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition
for discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days
after either the day this Court’s judgment was rendered or the day the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a).

McIntosh v. State                                                                                      Page 2